Citation Nr: 1721516	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-18 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to the service-connected left shoulder impingement syndrome.

2.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to the service-connected right shoulder impingement syndrome.

3.  Entitlement to service connection for sciatica of the left lower extremity.

4.  Entitlement to service connection for sciatica of the right lower extremity.

5.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had service with the United States Coast Guard from November 1983 to August 1991 and with the United States Army from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2014, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In April 2015, the Board denied the above-captioned claims, among others.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  The Board additionally remanded two claims, service connection for a bilateral eye disorder and service connection for a respiratory disorder.  
In March 2016, the Board again remanded the claims for service connection for a bilateral eye disorder and a respiratory disorder for further development.  

In July 2016, upon completion of the development directed by the Board, the RO granted service connection for a bilateral eye disorder and a respiratory disorder.  As such, these claims are no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In an October 2016 Memorandum Decision, the Court vacated and remanded the Board's April 2015 denials of the above-captioned claims.  The remainder of the April 2015 decision was affirmed.  

The Board has characterized the claims for radiculopathy of the upper extremities to include consideration of service connection on a secondary basis, pursuant to the Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

With regard to the claims for bilateral radiculopathy and sciatica, the Board's decision was vacated because the parties agreed the Board had not satisfactorily explained why an April 2010 VA examination report was adequate.  A review of the underlying pleadings before the Court reveals three inadequacies in the Board's discussion.  

First, while the Board found the Veteran did not have a current diagnosis of radiculopathy of the bilateral upper extremities or sciatica of the lower extremities, testing conducted during the April 2010 VA examination showed positive straight leg test for ipsilateral radicular pain, diminished light touch sensation in the left S1 nerve root distribution, and diminished upper extremity light touch sensation in the ulnar distributions.  As such, the parties found the examination report incomplete to the extent the examiner did not address whether these findings could constitute a neurological diagnosis.   Second, the Board failed to address whether the decreased upper extremity sensation documented on the April 2010 VA examination was related to the Veteran's service-connected shoulder disabilities, as she contended at the hearing.  Third, the Board erred in finding no current sciatica in light of an August 27, 2009 VA physical therapy record documenting sciatic pain and bilateral sciatic radicular symptoms.

With regard to the claim for sleep apnea, the April 2015 decision was vacated because the Board failed to adequately explain why a VA examination was not needed for the claim in light of the Veteran's report that she has been told by a medical provider that she has current sleep apnea, and given her in-service symptoms.  McLendon v. Nicholson, 20 Vet.App. 79, 81-83 (2006).   

Given the points raised by the Court in the Memorandum Decision, the Board finds that VA examinations are required for these claims prior to appellate adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to address the etiology of her radiculopathy of the upper extremities, and sciatica of the lower extremities.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  

Following an examination of the Veteran and review of the claims file, the examiner should provide the following opinions:

(A.) whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current neurological disorder of the upper extremities or lower extremities is related to the Veteran's service.

In doing so, the examiner must address the April 2010 VA examination report showing positive straight leg test for ipsilateral radicular pain, diminished light touch sensation in the left S1 nerve root distribution, and diminished upper extremity light touch sensation in the ulnar distributions, as well as the August 27, 2009 VA physical therapy record documenting sciatic pain and bilateral sciatic radicular symptoms.  Do these findings suggest a then-current neurologic disability?  Why do you say so?  

(B.)  whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current neurological disorder of the upper extremities was (a) caused or (b) aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected impingement syndrome of the bilateral shoulders.

The rationale for all opinions expressed must be provided.  

2.  Schedule the Veteran for a VA examination to address the etiology of her sleep apnea.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  

Following an examination of the Veteran and review of the claims file, the examiner should opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current sleep apnea is related to the Veteran's service.  In doing so, the examiner must address the Veteran's report of in-service sleep symptoms.

The rationale for all opinions expressed must be provided.  

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and her representative should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

